The defendant had been indicted in Mitchell County for cheating; and upon his affidavit, the case was removed at Fall Term 1866, to McDowell, for trial. At the last term the Solicitor for the State suggested a diminution of the record, in that the transcript from Mitchell did not show that issue had been joined. This was admitted by the defendant; who also agreed that he had pleaded to the indictment, Not Guilty, and consented that the record might now be amended accordingly.
His Honor permitted the amendment, and the Solicitor, being dissatisfied with such order, appealed.
The alteration made in the record by the consent of the defendant answered every purpose that could have been effected by the certiorari, and we are at a loss to see what more the Solicitor for the State expected or desired. We are not at liberty to suppose that the object was to gain a continuance.
At all events the appeal was improvidently allowed by his Honor. Let it be dismissed.
PER CURIAM.                                            Appeal dismissed.